 56310 NLRB No. 13DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1For the reasons stated in his concurrence in Electromation, Inc.,309 NLRB 990 (1992), Member Raudabaugh agrees with his col-
leagues' adoption of the judge's finding that the Employee Involve-
ment Committee formed by the Respondent was a labor organization
within the meaning of Sec. 2(5) of the Act and that the Respondent's
conduct with respect to the Employee Involvement Committee vio-
lated Sec. 8(a)(2). Under the test articulated in that concurrence,
Member Raudabaugh considers four factors in evaluating the Re-
spondent's conduct: (1) the extent of the employer's involvement in
the structure and operation of the committee; (2) whether the em-
ployees, from an objective standpoint, reasonably perceive the em-
ployee participation program as a substitute for full collective bar-
gaining through a traditional union; (3) whether employees have
been assured of their Sec. 7 right to choose to be represented by a
traditional union under a system of full collective bargaining; and (4)
the employer's motives in establishing the employee participation
program.Here, as in Electromation, the Respondent completely dictated thestructure of the Employee Involvement Committee and controlled its
operations, the employees could reasonably view the Committee as
a substitute for collective bargaining through traditional representa-
tion, and the employees were never given assurances of their right
to choose collective bargaining through traditional union representa-
tion. In addition, antiunion motive was established. Under these cir-
cumstances, Member Raudabaugh finds that the Respondent's con-
duct was unlawful.Member Devaney agrees with the judge, for the reasons stated byhim, that the Respondent created and dominated the Employment In-
volvement Committee (EIC) at issue here ``to supplant the Union as
the bargaining mechanism for the employees.'' The Respondent cre-
ated the EIC absent any employee request and in response to the
Union's organizing drive. The Respondent dictated the EIC's form
and controlled its agenda. Morrison, the Respondent's management
consultant, presented topics for consideration (virtually all of which
concerned wages, hours of employment, and working conditions)
and led the discussions. Almost all the meetings took place at the
Respondent's facility and during work hours. In these circumstances,
in keeping with the decision in Electromation, supra, MemberDevaney finds that the Respondent usurped the Sec. 7 right of its
employees to choose their own bargaining representative and there-
fore violated Sec. 8(a)(2).2We deny the Respondent's motion, opposed by the GeneralCounsel, to reopen the record to introduce its pre-1987 employee
manual. Sec. 102.48(d)(1) of the Board's Rules and Regulations pro-
vides that the record will be reopened if the evidence sought to be
introduced has become available only since close of hearing or is
newly discovered. The Respondent's own pre-1987 manual is neither
of these. We do not, however, rely on the judge's statement that the
pre-1987 manual did not exist.The Respondent has requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the
issues and positions of the party.1All dates are in 1990 unless otherwise noted.Research Federal Credit Union and Local 876,United Food and Commercial Workers Union,
AFL±CIO±CLC. Cases 7±CA±30659 and 7±RC±19248January 8, 1993DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn February 27, 1991, Administrative Law JudgeWallace H. Nations issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Research Federal Credit
Union, Warren, Milford, and Detroit, Michigan, its of-
ficers, agents, successors, and assigns, shall take the
action set forth in the Order.ITISFURTHERORDERED
that the election in Case 7±RC±19248 be set aside and that the petition be dis-
missed.Richard Whiteman and Janice Jones, Esqs., for the GeneralCounsel.Janet M. Hipp, Esq. (Gary W. Klotz, Keywell and Rosenfeld),of Troy, Michigan, for the Respondent.Mary Ellen Gurewitz, Esq., of Detroit, Michigan, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEWALLACEH. NATIONS, Administrative Law Judge. Basedon a charge filed June 15, 1990,1by Local 876, United Foodand Commercial Workers Union, AFL±CIO±CLC (Charging
Party or Union), the Regional Director for Region 7 issued
a complaint and notice of consolidated hearing, incorporating
a Report on Objections and order consolidating unfair labor
practice and representation cases on July 27, 1990. The com-
plaint alleges that Research Federal Credit Union (Respond-
ent or Research Federal) engaged in certain activity in viola-
tion of Section 8(a)(1) and (2) of the National Labor Rela-
tions Act (Act). The Report on Objections leaves for deter-
mination certain objections to an election held on May 24,
1990, which objections parallel the alleged unfair labor prac-
tices alleged in the complaint. Respondent's answer to the
pleadings admits certain of the allegations, including the ju-
risdictional allegations, but denies the commission of any un-
fair labor practice.Hearing in these matters was held before me in Detroit,Michigan, on November 7±9, and briefs were received from
the parties on or about January 4, 1991. Based on the entire
record, including my observation of the demeanor of the wit-
nesses, and after consideration of the briefs, I make the fol-
lowing 57RESEARCH FEDERAL CREDIT UNION2The unit description is as follows:All full-time and regular part-time employees employed by the
Employer/Respondent at its facilities located 7415 Chicago
Road, Warren, Michigan, 180 S. Milford Road, Milford, Michi-
gan, and Suite 103, Fisher Building, 3011 W. Grand Boulevard,
Detroit, Michigan; but excluding confidential employees, guards
and supervisors as defined in the Act.FINDINGSOF
FACTI. JURISDICTIONRespondent Research Federal Credit Union is a Michigancorporation with an office and principal place of business lo-
cated in Warren, Michigan, and involved branch offices inMilford and Detroit, Michigan. At its offices, Respondent en-
gages in conducting savings and lending programs for its
members. It is admitted, and I find, that Respondent is now,
and has been at all times material to this proceeding, an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
It is admitted, and I find, that the Union is now, and hasbeen at all times material to this proceeding, a labor organi-
zation within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
ANDOBJECTIONS
The complaint and the objections raise the followingissues for determination:1. Whether Respondent solicited grievances from employ-ees with the promise that those grievances would be rem-
edied in an attempt to undermine employee support for the
Union, in violation of Section 8(a)(1) of the Act?2. Whether Respondent improved certain terms and condi-tions of employment of employees and informed employees
of such improvements in response to their solicited griev-
ances in order to undermine support for the Union in viola-
tion of Section 8(a)(1) of the Act?3. Whether Respondent created and met with a labor orga-nization termed an Employee Involvement Committee (EIC),
with the purpose of discussing and remedying employees'
concerns regarding terms and conditions of employment in
violation of Section 8(a)(1) and (2) of the Act?4. Whether the conduct referred to above constituted ob-jectionable conduct warranting setting aside the election con-
ducted on May 24, 1990?5. Whether, by on or about April 6, 1990, a majority offull-time and part-time employees employed by Respondent
had designated the Union as their exclusive representative for
the purpose of collective bargaining?6. Whether Respondent's alleged unfair labor practices areserious and substantial enough to preclude a fair rerun elec-
tion, thereby warranting a bargaining order remedy?A. Background FactsRespondent is a credit union with its main office in War-ren, Michigan, and branches located in Milford and Detroit,
Michigan. In early March, several of Respondent's employ-
ees decided to seek out a union for representation because
of problems they perceived at the credit union. They first
met with a representative of the Office and Professional Em-
ployees International Union with whom they discussed var-
ious problems. Subsequently, the employees decided to seek
another union. As will be detailed hereinafter, they met with
representatives of Local 876, United Food and Commercial
Workers Union and conducted a campaign on behalf of that
Union. The campaign culminated in an election on May 24,
in which the Respondent won by a vote of 27 to 19.On March 14, a small group of Respondent's employeesmet with Mark Charrette, business representative and orga-
nizer for the involved Union and his immediate supervisor,
Ruth Davis Magehy. The employees, Linda Wojcik, Thekra
Romaya, and Karen Lively, inquired about the Union and
how to go about organizing. They discussed some of the
problems they perceived to exist at Respondent's workplace.
These problems included disparate rates of pay among em-
ployees performing similar work, lack of benefits for part-
time employees, health benefits and dissatisfaction with Re-
spondent's then CEO Richard Rysiewski, whom the employ-
ees believed had difficulty communicating with and directing
the work force. The meeting ended with the employees indi-
cating that they wanted some time to think about what was
discussed. Shortly thereafter they decided to engage in an or-
ganizing campaign to secure the Union as their certified bar-
gaining representative.Approximately 2 weeks later, Charrette was instructed toset up a meeting for Respondent's employees and he did so.
This meeting took place on March 29. Charrette and Magehy
met with 17 or 18 of Respondent's employees. At this meet-
ing, in addition to the problems mentioned above, the em-
ployees voiced their concern about Respondent's regularly
changing sick leave policies, promotion policies, performance
review practices and lack of job descriptions. Teller employ-
ees had a problem with having to report for work off the
clock before their shifts, but being docked if they did not ar-
rive early. Understaffing of the teller position and lack of
written employee policies were also discussed. The employ-ees present at this meeting signed authorization cards, and
took blank cards for other employees to sign. These cards
were given to Charrette the next day. As of this time in
March, 37 or 38 employees worked at the Warren office and
6 and 5 employees worked at the Milford and Detroit offices,
respectively. It was stipulated that the Union had signed au-
thorization cards from 30 of the 48 or 49 employees includ-
able in the bargaining unit as of April 6.2One employee whosigned an authorization card may have been a supervisor.On April 2, Charrette and Magehy met with Respondent'sCEO, Richard Rysiewski at Respondent's Warren office. At
that time they demanded recognition based on the authoriza-
tion cards. Rysiewski indicated he was not in a position to
respond and had to discuss the matter with Respondent's
board of directors. Rysiewski contacted Magehy by phone in
the afternoon of the second and requested that his reply be
postponed until April 25, the date of the next meeting of the
board. The Union declined and immediately filed its rep-
resentation petition with the NLRB in Case 7±RC±19248.On April 4, the employees of Respondent received the fol-lowing memorandum from CEO Richard Rysiewski:In January, I contacted Bill Morrison, an Independ-ent Management Consultant, who works for the Man-
agement Development Group of Boston. I asked him to
visit Research Federal. His expertise is organizational 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
structures, employee relations and management devel-opment.Bill Morrison has over 20 years expertise in themanagement development field. He is a senior lecturer
at the Northwestern University Business School. He has
done work for General Electric, U. S. Navy, Beatrice
Corporation and Multibank Service Center.On Friday, April 6th, Bill Morrison will meet withseveral staff personnel. Please give you [sic] full co-
operation.B. The Solicitation and Remedying of GrievancesRespondent did engage the services of Morrison. There isa dispute in the record with regard to when he was employed
as a consultant. Respondent contends that such employment
was explored in January and authorized in February. Re-
search Federal has been at least somewhat aware that there
was employee dissatisfaction as some of its directors had
taken employees to lunch in 1989 in an attempt to gauge em-
ployee sentiments. None of the employee witnesses appear-
ing in this proceeding had been asked to one of these lunch-
eon meetings, and testified that employees who had attended
them had been afraid to speak out for fear of reprisal.Respondent's board of directors' minutes support the con-tention that Morrison was contacted in January. However, no
such evidence exists to support the contention he was actu-
ally hired before Respondent gained notice of the union orga-
nizing campaign. A letter from Morrison to board member
Robert Leigh dated March 1 indicates that no assignments
had been given to Morrison as of that date as it suggests, ``I
will be around on April 4 and April 6, so if there is some-
thing you would like me to get started on, we should try to
coordinate that effort.'' The first bill submitted by Morrison
to Respondent is for services rendered April 5 and 6. Re-
spondent's employees first learned of his employment in the
April 4 memo set out above and their first contact with him
occurred on April 6, both dates after the demand for recogni-
tion. Given Morrison's activities on behalf of Respondent de-
tailed below, and his statements to various employees indi-
cating that at least part of his purpose at Research Federal
was to defeat the union campaign, I believe the best evidence
only supports a finding that he was hired to help Respondent
wage an antiunion campaign and win the election. That he
was being considered for employment for more benign rea-
sons before the union campaign began does not overcome the
strong evidence that he was brought in to defeat the Union.1. The grievance solicitation processConsistent with Rysiewski's memo of April 4, Morrisondid meet with several of Respondent's employees on April
6. Linda Wojcik is employed by Respondent at its Warren
branch as a member services representative. Wojcik met with
Morrison in a one-on-one meeting on the morning of April
6. The meeting lasted 30 to 45 minutes. Morrison introduced
himself as a management consultant from Boston who was
there to help get communications open between the employ-
ees and the board of directors. He asked Wojcik if there
were problems at the credit union and she mentioned short
staffing in the teller department and variation in rates of pay
among employees, as well as employee evaluation reviews
not being timely done. Morrison asked her what she thoughtof CEO Rysiewski, to which Wojcik replied he was a fineperson, but not very personable. Morrison then asked her
who else she thought could be CEO among the Respondent's
existing managers and she said she was not in a position to
judge.Prior to receipt of the April 4 memo and her actual meet-ing with Morrison, no one from management had said any-
thing to Wojcik about Morrison's visit or its purpose. She
observed Morrison meet with three or four other employees
on April 6.On April 19, Wojcik attended a mandatory meeting of allRespondent's employees conducted by CEO Rysiewski and
several of the Respondent's board of directors. One of the
directors, Ronald Buck told the assembled employees of
Morrison's work on behalf of his company. He also an-
nounced that Morrison would be speaking to the Respond-
ent's employees on April 20 to find what problems existed
at the credit union. Buck took employee questions at this
meeting and was asked about the short staffing of tellers.
This question caused a discussion among management with
no results. Prior to this meeting, Wojcik had never attended
a company meeting held by the board of directors with all
employees required to attend.Thekra Romaya is a member services clerk and loan offi-cer for Respondent and was one of the original employee or-
ganizers of the union campaign. She testified about the em-
ployee meeting on April 19, adding that Director Buck said
that Morrison had turned Buck's company around and that
the employees should cooperate with Morrison. He stated
that Morrison had noted tension between employees and
management as a result of his employee interviews on April
6. Buck said Morrison would focus on manager training and
the employee's staffing needs. After the announcements,
some employees questioned Buck, one asking about staffing,
another about favoritism and another about why they were
having a staff meeting when they had not had one in 3 years.
Buck appeared taken aback by this employee response and
said that was why Morrison was there, to cooperate and the
problems would be solved.Karen Lively, a teller at Respondent's Milford branch andan original employee organizer, inquired of Buck at the April
19 meeting why Morrison was being brought in to solve em-
ployee problems at this juncture when the employees had
been voicing the same complaints for some time. Buck ad-
mitted that the board had been lax in listening to employee
problems and did not always know what was going on with
the employees.The next day, April 20, Morrison addressed all the em-ployees of the Warren branch for about 20 minutes. The
meeting was also attended by CEO Rysiewski and Respond-
ent's Warren supervisors. Morrison said he would be speak-
ing individually with employees and conducting an evalua-
tion of the situation existing at the credit union. He also
mentioned that employees should schedule meetings with
him through Wojcik, noting he had spoken with Wojcik on
his last visit and that she had given him a hard time. He saidthat on his last visit he had learned from employees that
there were some problems with staffing and the wage scale
and he wanted to have further discussions with other em-
ployees. Wojcik scheduled meetings for Morrison with about
15 employees. 59RESEARCH FEDERAL CREDIT UNION3Respondent offered credible evidence that CEO Rysiewski wasterminated because of the financial problems of the credit union and
his responsibility for those problems. However, absolutely no men-
tion of this reason for his termination was made known to employ-
ees. They were lead to believe by Morrison's questioning and the
announcement at the April 30 meeting that the termination was the
board's response to their dissatisfaction with Rysiewski.Employee Thekra Romaya had a private meeting withMorrison on April 20, wherein he personally introduced him-
self and gave a little background about himself. He then
asked her what she believed were some of the problems with
Research Federal and she explained a problem she had had
getting a raise, management problems, favoritism, and un-
written personnel policies. Morrison asked her if she felt the
CEO was doing a good job, and she replied he was not, add-
ing he needed more training in getting along with other peo-
ple. Morrison told her that he was going to try to set up an
employee group to which employee complaints could be di-
rected, to get additional teller staffing and additional training
for management. The employee group would take the com-
plaints to the board. Morrison asked if the CEO was gone,
who would be a good successor, and Romaya replied that
she had no choice. Morrison said his goal was to make the
credit union a happier place to work and he would bring that
about through the employee group (Employee Involvement
Team or Committee, EIT or EIC) and perhaps bringing in a
new CEO.Maria Nixon, a teller employed by Respondent at its War-ren office testified that in her April 20 interview with Morri-
son, she asked him how long he was going to be at the credit
union. He responded that the board had given him full con-
trol of the changes that were going on. She asked if he
would be there the next year and he gave a vague answer
and left.She also described a meeting on April 20 between Morri-son and a group of five employees, including Nixon. He stat-
ed that he did not want to hear any individual complaints,
but if the employees could change three things what would
they be. He was told that the employees wanted the training
program to be restructured, they wanted a written policy and
procedure manual, and in response to his question as to who
they might want for a new CEO, the employees suggested
Judith Hillock, Respondent's then Accounting Manager.
Morrison told them that their management was of poor qual-
ity and he was suggesting a training program for managers
to the board. With respect to the board, he told the employ-
ees that he was coordinating with the board in making a lotof policy changes that would not be whimsically changed on
a periodic basis.Following his meetings with employees on April 20, Mor-rison sent Respondent's employees the following memo-
randum:Thank you for being extremely generous and candidin giving me your frustrations and instructional insights
so that I can put together the best relevant report that
can be done professionally for your organization. I look
forward to sharing my recommendations with you.On or about April 23, Morrison went to the Milfordbranch and met with the employees there. The employees
were told he was coming and that he would meet with each
employee individually. Employee Karen Lively met with him
for about 20 minutes. Morrison introduced himself to her and
said he was there to see if there were any problems in the
office or with management. Lively replied there were no
problems with her branch, but there was a problem with the
CEO in that he was indecisive and did not communicate withemployees. Morrison stated that he had similar commentsfrom other employees he had talked with.Clearly, Respondent solicited grievances aggressively, be-ginning immediately after learning of the union organizing
campaign. In the group and individual interview sessions, in
which employee cooperation and frankness were strongly
urged by Respondent's board of directors, Morrison learned
all of the existing areas of employee dissatisfaction. He
learned of the same problems that had prompted some of the
employees to seek out the Union. Given Morrison's state-
ments to some of the employees he interviewed that he was
working on solutions to the problems, for example, sug-
gesting the formation of an employee involvement group to
Romaya, I believe the solicitation process in and of itself
violates the Act. Morrison's method of solicitation of griev-
ances contains at least a strong inference of a promise to
remedy the grievances. See General Electric Co., 264 NLRB953 (1982). However, as will be shown below, Respondent
went far beyond suggesting it would remedy the employees'
grievances, it expressly promised they would be remedied
and in significant areas, did in fact remedy them before the
election.2. Actions taken as a result of the solicitationsMorrison took all the grievances that he had solicited fromRespondent's employees in their individual and group inter-views and prepared a report for the board of directors. The
board considered the report and called a meeting of all em-
ployees on April 30 to announce the results. This meeting
was attended by several directors. One of the directors, Rob-
ert Leigh, opened the meeting by announcing that the direc-
tors had reviewed a report prepared by Morrison and ``after
a lot of soul searching we've decided that Rysiewski is not
going to be able to pull this credit union together. Basically,
we've asked Rysiewski for his resignation so he is termi-
nated today.'' Leigh then announced the appointment of Ju-
dith Hillock to be director of operations, taking over most of
Rysiewski's tasks. He termed this action the first step taken
by the directors to put the credit union on the road to suc-
cess.3The meeting was then turned over to Morrison whothanked the employees for being candid with him in their
meetings with him. He stated that he hoped he had read their
concerns correctly in preparing his report of proposals for the
directors, whom he said had approved his report almost
unanimously for immediate action. The report made rec-
ommendations and suggestions for implementation proce-
dures, which Morrison said were expected to binding and if
implemented would prepare the credit union for the competi-
tion of the decade ahead. He stated that the recommendation
and implementation procedures in the report were part of an
effort that could start immediately and would be completed
in 6 to 8 months. 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Specifically, Respondent removed its CEO and replaced him withJudith Hillock, who had been recommended by some of the employ-
ees. Morrison promised that more senior employees would not be
laid off because of their higher salaries, an expressed concern of
some employees. Morrison got the board to agree to add a ``floater''
teller position in response to complaints about understaffing at that
position. He promised that the board would address the request of
part-time employees to receive certain benefits, and promised a
smoking policy would be developed, a concern of the Warren office
employees. He promised that training would be given to managers
to make them more responsive to employee needs and concerns and
the institution of a management philosophy in which employee par-
ticipation was stressed. He promised that Respondent would conduct
a wage and benefit survey to ensure that its employees were fairly
compensated. He promised that expressed concerns about changing
sick leave policy would be addressed and announced the creation of
a benefits coordinator position in management. He promised that the
concern about performance appraisals would be addressed shortly
and that management would issue a personnel manual or handbook
to meet employee requests. Last, he promised the creation of a de-
vice, the employee involvement team or committee, to ensure that
the employees could deal directly with the board with respect to
their concerns about all facets of working conditions. He carried
through on all these promises before the election.He explained his procedure for gathering information andpreparing his report, stating, ``[W]e call this a needs assess-
ment process and it is recorded and also the implementationand dates of what we're going to do for the credit bureau.''
``This report is obviously an indepth diagnostic view of the
Research Federal Credit Union, including strengths and
weaknesses with emphasis in the following areas ...: Mo-

rale, productivity, managerial leadership, organization design,
organizational flow in the whole area of Human Resources
and personnel.''The first area of his report dealt with human relations. Hepraised the employees as being hardworking and loyal,
though frustrated and unhappy. He stated, ``it's incredible
how unhappy you are, how frustrated you are and how the
leadership in this organization has made you angry, but you
still do your jobs and as I told the Board today, `you're
lucky to have that kind of atmosphere'...'' ``I am really

hoping that in the next 2 or 3 months that I could get some
excitement, some sense of a commitment and some sense of
pride into your organization from the the managers group, as
well as you people.''Morrison then addressed the subject of benefits, stating,``The people in this organization have one policy one day,
have another policy the next day and I don't know who the
heck's on first. We're going to clean that up right away.
We're going to hopefully institute a handbook ....'' He
pointed out that the handbook would clear up confusion
about company rules and policies, including funeral time,
sick time, and overtime. He then stated that there were in-
equities in the wage and salary area. To address the problem
he announced that the board was going to conduct a wage
survey in the area and create a simple wage and salary ad-
ministration plan. He pointed out that employees had com-
plained of the untimeliness of performance reviews, noting
that the whole area would be cleaned up. He then stated that
the whole benefit program needed to be addressed in terms
of sick time and personal days, and noted the creation of the
position of benefits coordinator to be filled by Beverly
Schwartz, Respondent's executive secretary.He then discussed job security, noting that some employ-ees he interviewed expressed concern that more senior em-
ployees would likely be laid off because of their higher sala-
ries. He stated that this would not happen. In the context of
a brief discussion of rapidly rising health benefits costs, he
stated that he had asked the Company to put on hold any
changes in health benefits and consult with the employees
before making any change in these benefits. He then noted
the company had many part-time employees whom he said
deserved some benefits, promising that he and the board
would look into this question. He promised that a smoking
policy would be developed that would be satisfactory to
smokers and nonsmokers alike.He then turned to the matter of development of employeeinvolvement teams, which he said would begin the next day.
Each major department in the Company would select an em-
ployee representative and the representatives would meet and
make suggestions to management on various problem areas,
mentioning specifically sick time. The group of representa-
tive would select a chairperson and secretary, who would be
allowed to attend board of directors meetings and address
their suggestions and concerns. Morrison said that he wouldbe the employee involvement team facilitator in order to pro-vide ground rules and ensure that it operated professionally.Morrison then addressed the concern expressed by em-ployees about short staffing of tellers. He said that he had
successfully recommended establishing the position of
``floater,'' an employee who would fill in wherever needed
because of job demands. He told the employees he had also
asked the board to provide a 2-day training workshop for
managers and it would be done in the next couple of months.
Morrison next noted that Respondent was going to work on
the area of performance appraisals as quickly as possible and
had also asked its managers to run the operation in a more
participatory way, with everyone's input. He noted that Re-
spondent did not have what he termed informal perks such
as ice cream and employee recognition, stating that such
perks were needed. He promised to train Respondent's man-
agers in this regard.He again noted the firing of the CEO and his replacementby Hillock. He stated that he was going to spend time with
the managers to ``fine tune some of their credibility, in terms
of human relations and management styles, in a very pro-
gressive and positive way.'' He urged the employees to give
Hillock their support and then turned the meeting over to
Schwartz who read a description of Rogerian style manage-
ment which stressed the importance of employee participa-
tion in management. Morrison then stated that this was his
management philosophy and he would convey this type man-
agement to Respondent's management. Board Chairman
Leigh then stressed that the board was committed to Morri-
son's program and asked the employees to join in that com-
mitment.In this April 30 meeting, with the clear blessing and com-mitment of Respondent's board of directors, Morrison prom-
ised a solution or the means for finding a solution to each
of the major problem areas which were revealed in his griev-
ance solicitation interviews.4I believe this is clearly a viola-tion of Section 8(a)(1) of the Act as it strongly undermines
the Union's position and obviously interferes with the em-
ployees' freedom of choice. What could be more dramatic 61RESEARCH FEDERAL CREDIT UNIONthan firing its CEO, ostensibly just because the employeesexpressed dissatisfaction with him and replacing him with a
person suggested by the employees. There is no credible rea-
son offered in this record for Respondent's solicitation of
grievances and its remedying of those grievances during the
union campaign, except for Respondent's desire to defeat the
Union. It had never before taken any significant action to
learn of and remedy employee complaints. Except for the de-
mand for recognition by the Union on is also highly signifi-
cant that Respondent referred to its actions in remedying
complaints in its antiunion campaign meetings and literature
distributed to employees before the election. In addition to
replacing the CEO, Respondent took two concrete actions to
remedy the employee complaints. First it prepared and issued
an employee policy manual and second, it created the em-
ployee involvement committee described by Morrison in his
speech of April 30.As noted above, the employees had expressed to the Unionand to Morrison their concern about changing policies and
the lack of written policies. Respondent had issued in 1987
a written policy manual covering the topics of salary admin-
istration, office hours, holidays, annual vacations, sick leave,
maternity leave, employees insurance, pension plan, 401-K
savings plan, and education benefits. The manual reserved to
the board of directors the right to periodically review and
change the policies set out in the manual. A written amend-
ment to the sick leave policy was issued in December 1988,
and in December 1989, sick leave policy was again amended
in writing and a written bereavement policy established. Re-
spondent submitted testimony that there had been a written
policy manual which predated the 1987 manual. However, no
employee witness had ever seen one and a copy of such a
manual was not placed in the record. Therefore I find that
such a manual did not exist or existed so far in the past as
to have no relevance to this proceeding.It is questionable from the record whether the 1987 policymanual was distributed to employees hired after its issuance
as employee Maria Nixon, hired in 1988, never received the
manual. In an obvious response to employees' expressed
concerns to Morrison, Respondent issued a new written pol-
icy manual on May 15. The new manual had new provisions
on length of service, personal leaves of absence, jury duty,
layoff and recall, and performance/salary review administra-
tion. Concerns about the Respondent's layoff and recall and
performance/salary review administration had been commu-
nicated to Morrison in his interview sessions, so provisions
relating to these subjects does have importance.Sick time policy, another employee problem area, waschanged to eliminate both managerial discretion in granting
payment and loss of sick leave payment for abuse of sick
leave. The manual also contained additional and changed lan-
guage in regard to holidays and deleted the board's reserved
right to change and amend the manual. This latter change ap-
pears to answer complaints about constantly changing poli-
cies.Certain changes in the pension plan and 401-K savingsplan appear to have been mandated by law and not in re-
sponse to employee complaints.The Respondent's purpose in issuing the new manual isclear from the manner in which it was distributed. Employee
Romaya attended a company meeting on May 15 conducted
by board member Cook wherein the manual was distributedto Warren employees. At this meeting, Cook talked about hisexperiences with unions and the advantages and disadvan-
tages of a union. He told the employees to trust the board,
that it would get the place turned around and it would be a
happier place.On the same day, Cook, Hillock and Morrison deliveredthe manual to the Milford branch. Morrison commented to
Lively when she received her copy, ``I know how you stand
on this issue, I just want to let you know that my job for
the next two weeks is going to be to make sure that the
Credit Union wins the election.''C. The Employee Involvement CommitteeThe complaint alleges as a separate violation of the Actthe creation and operation of the EIC. As noted above, Mor-
rison announced at the April 30 meeting that Respondent
would form employee involvement teams or an employee in-
volvement committee. That process began immediately after
the meeting with the selection of employee representatives
and alternates from each department. Wojcik testified that
after the meeting, she was selected as an alternate representa-
tive for her department. The Milford branch employees se-
lected Karen Lively as their representative on the way home
from the meeting. Lively's supervisor was present for the se-
lection process.EIC meetings were held on May 1, 7, 16, and 30, andJune 20. All meetings were held at the Warren facility. Ex-
cept for the meetings of May 16 and 30, which were evening
meetings, all meetings were held during working hours. The
May 16 meeting was for all representatives and alternates,with the remainder of the meetings being open just to rep-
resentatives, although alternates could attend in the absence
of the representative.In her representative capacity, Lively attended four EICmeetings, held May 1, 7, and 16, and June 20. She received
her normal pay for the daytime meetings she attended as well
as mileage between her branch in Milford and the meeting
site in Warren. Dinner was supplied by Respondent at the
night meetings.At the May 1 meeting held in Hillock's office in Warren,in addition to the representatives in attendance, Morrison, Ju-
dith Hillock, and Beverly Schwartz represented management.
During the course of the meeting Hillock and Schwartz left.
Morrison explained what the EIC was supposed to do, saying
that they were to be the unbiased eyes and ears of the em-
ployees they represented. They should try to get the employ-
ees in their respective departments to talk with them regard-
ing problems with the Respondent. The representatives were
then to bring these problems and suggestions to the EIC
meetings. At the meetings, if solutions to these problems
were found, they would be presented to the board.Some possible topics for action by the Team that were dis-cussed at this meeting included smoking policies, part-time
benefits, and annual reviews. The meeting lasted about an
hour and a half, during which an EIC chairperson and sec-
retary were selected by the representatives.At the May 7 meeting, a smoking policy was discussedwith Morrison advising the EIC to come up with ideas to
solve the problem and take them to the employees they rep-
resented for discussion. The matter of the constantly chang-
ing sick time policy was brought up and Morrison said that
it was a difficult subject, that management was studying the 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The employees understood that in the past the Respondent hada policy of granting 7 sick days annually. Two years before, they
understood that there were no certain sick days, and in 1990, be-
lieved the policy to allow 5 sick days.benefit package, comparing it with comparable businesses inthe area. On the subject of educational reimbursement, Mor-
rison advised the team to ask their fellow employees how
they wanted it handled and then a written policy would be
developed. The matters of personal days, employee reviews,
and Christmas bonuses were also discussed.The May 16 meeting of all representatives and alternatestook place in Warren, and management was represented by
Morrison and Directors Nai Rand and Steve Biechele. This
meeting was convened pursuant to a memo issued by
Biechele which included an agenda for the meeting. At the
meeting an outline for discussion was presented which in-
cluded such topics as a smoking policy, wage and salary re-
view, and sick time benefits. Lively testified that the subject
of pay raises was discussed. Morrison told the EIC that man-
agement was checking with similar-size credit unions within
the area to determine an appropriate salary scale, and with
respect to sick time, that getting back the 2 days the employ-
ees felt they had lost would not be a problem.5However, hestated that nothing could be done in these areas until after
the union election. With respect to the matter of vacation
benefits for part-time employees, Morrison directed that the
representatives solicit input from the employees and come up
with a formula.There was also a discussion about credibility between theemployees and the board. Biechele stated that he would meet
with the team occasionally and that he wanted to have more
open communication between the board and the staff, making
sure the EIC had access to the board when the time came.
Morrison stated that he knew that annual reviews were a
problem and something had to be done about them. Rand
said that it was possible that a committee could be estab-
lished to conduct annual reviews for employees.The final two EIC meetings were held on May 30 andJune 20, after the election. On May 30, the EIC published
a memo for employees stating the six issues that the EIC
would be addressing at the next board meeting, which was
scheduled for June 21. Those issues were wage and salary
pay scale, including the area wage survey and part-time em-
ployee benefits, cleaning out the ventilation system at War-
ren, smoking area, sick time, employee transactions, and
memos. The latter two issues involved setting a specific time
during the day to see supervisors for access to money and
slowing down the number of memos that were being issued.
By memo to the EIC dated May 31, Biechele responded to
some of the issues raised in the EIC's May 30 memo, in-
forming the EIC that Respondent was getting bids regarding
ventilation system maintenance, would announce sick time
policy and cash incentive awards at the June board meeting
and had set procedures in place to ensure consistency in poli-
cies.Prior to the June 20 EIC meeting, the EIC prepared twomemos to the board regarding proposals it wanted to present
at the June 21 board meeting. One concerned a proposal on
sick days, the other a proposal for part-time employee bene-
fits. The latter proposal resulted from a survey by the EIC
of part-time employees. These proposals were addressed atthe June 20 EIC meeting at which Morrison represented Re-spondent.Morrison stated with respect to the sick time policy pro-posals that he did not think there would be any problem with
them, that the employees could have gotten that a long time
ago. He commented that the proposals dealing with part-time
benefits would be a difficult thing because of the cost. The
representatives stated that they put a lot of things in the pro-
posals because they expected some give and take.With respect to the smoking area, the representatives hada suggestion about where in the Warren facility a smoking
area might be designated. Morrison said that they should first
check with the fire marshall. They also talked about the need
for extra ventilation for the designated area. However, it was
agreed the matter could be discussed with the board. Morri-
son stated that wages would not be discussed because the
wage survey was not complete. Delegates to the board meet-
ing were selected by the EIC. However, the delegates did not
meet with the board because of charges brought by the
Union with the NLRB.The expressed purpose of the EIC was to provide a meansfor employees to formally address matters of concern, includ-
ing wages and other working conditions, and then to present
these concerns together with recommendations for their solu-
tion to the highest management, the board of directors. The
organization was created by Respondent without any em-
ployee request, its form was dictated by management, i.e.,
the employees of each department and branch were directed
to select a representative and alternate. Meetings were called
at the direction of management, many on company time and
employee representatives were paid for attendance.The meetings were led by Morrison, management's con-sultant who, inter alia, advised what topics could be dis-
cussed and presented to the board for action and which could
not. Virtually every topic discussed dealt with wages, hours
of employment, and working conditions. It appears clear to
me that the purpose of the EIC was to supplant the Union
as the bargaining mechanism for the employees. It is obvious
that the employees felt this way as they purposely prepared
a proposal for the board on the subject of part-time benefits
that went farther than Morrison advised the board would go,
with the belief that there would be give and take in their
dealings with the board. Directors Biechele's and Rand's
comments at the May 16 meeting of the EIC could only lead
one to believe that the board would be receptive to the EIC's
recommendations and would act on them.I find that the EIC is a labor organization within the mean-ing of Section 2(5) of the Act. I further find that it was cre-
ated to undermine and supplant the Union as the representa-
tive of Respondent's employees, and further, that it was
dominated by Respondent. Consequently, I find that the cre-
ation and domination of the EIC violated Section 8(a)(1) and
(2) of the Act. I believe and find that its creation was the
final effective act taken by Respondent to defeat the Union.
Its swift action in soliciting grievances, then remedying or
promising to remedy them definitely got the attention of theemployees and took the wind from the sails of the union
campaign. The EIC gave the employees the promise of con-
tinuing board attention to their concerns, thereby easing their
fears as to what would happen if the Union lost the election.
See U.S. Marine Corp., 293 NLRB 669 (1989); Hunter 63RESEARCH FEDERAL CREDIT UNIONDouglas, Inc., NLRB 277 1179 (1985); Lawson Co., 267NLRB 463 (1983).Having acted on employee complaints as set out above,the Respondent, through various of its directors and Morri-
son, in meetings and memos, made clear Research Federal's
position vis-a-vis the Union and the consequences of select-
ing the Union. At a meeting held on or about May 22 be-
tween Directors Cook and Leigh and the Warren employees,
Leigh said that the board was trying to fix the problems, for
the employees to have patience, that the place would be
turned around. He pointed out that the board was inter-
viewing for a new CEO and the EIC was in place. The em-
ployees were given a memo from Leigh in which he invited
employees to call him if they had any questions. He also told
the employees to vote whichever way they felt in the union
election. This neutral suggestion to vote must be considered
together with Respondent's other statements to employees
which strongly urge a ``no'' vote and threaten loss of the re-
cent gains made by the employees.Wojcik testified that she attended a meeting in mid-Maywith Morrison, five other employees and a supervisor. This
meeting was held in the Warren branch at about 3 p.m. Mor-
rison said it was his position to see that the Union did not
go through. He said that from his interviews, he had discov-
ered 61 problems in the credit union and he was allowed to
act on them, including the biggest problem, getting rid of
CEO Rysiewski. He said that he had also gotten the employ-
ees a handbook and established the EIC. He also commented
that management was getting a wage and review scale to-
gether, but could not implement it until after the election. He
mentioned getting the 2 sick days back for the employees
after the election. He noted that if the Union won the elec-
tion, the policy handbook would be void.Wojcik attended other meetings conducted by board mem-bers Cook or Leigh or both prior to the election. The last of
these meetings took place the day before the election. At this
meeting, Cook told the Warren branch employees that they
had gotten the handbook and rules have been put in place
and to trust management.Nixon testified about a meeting of the Warren tellers andMorrison wherein he stated he was changing policies and
was checking into benefits for part-time employees working
26 or 30 hours or more and asking for more comments re-
garding smoking policies. With respect to the policy manual,
Morrison told the tellers he was revising it and bringing it
up to date with a lot of the stipulations the employees were
in favor of. He also stated that if the employees voted for
the Union, the manual would be discarded and the employees
would have to start from scratch.In mid-May all employees received a memo from theboard of directors reminding the employees of the progress
and improvements which had taken place, advised them that
if the Union was selected, management would start from
scratch and would not be obligated to give them what they
had now.The employees also received a memo dated May 23 fromMorrison, which, inter alia, states:As you are aware, our mutual efforts have achievedthese results:We have established an employees' involvementteam.We have written a pamphlet that clarifies policies,benefits, and procedures.We have permanently removed your CEO from Re-search Federal Credit Union.We have in place three checks and balances, so thatthe Board will be more up-to-date about problems that
exist, and so that problems can be addressed in a very
expeditious manner.We are going forward by continuing to make posi-tive changes while striving for consistency. We must
work together harmoniously and need your help and
support.Please help us. Give us a second chance when youvote today. We would like to continue to move forward
on this professional track without the introduction of a
union at Research Federal. I hope you will vote ``no''.On the day of the election, many of the employees re-ceived memos from their immediate supervisors urging the
employees to give management a second chance and vote for
the credit union.I find that if management had any legitimate reasons forsoliciting and remedying grievances, such reasons were not
communicated to the employees. Respondent clearly tied the
personnel actions it was taking to the campaign, undermining
the Union's support by taking action on the problems which
caused the campaign and threatening to withdraw the new
benefits if the Union won the election. I find that the clear
purpose of Respondent's actions as detailed above was to
convince its employees that its new program of inquiry and
correction, combined with a new means of communicating
directly with the board, made the role of the Union unneces-
sary. See Reliance Electric Co., 191 NLRB 44 (1971); Amer-ican Laser Corp., 280 NLRB 483 (1986).For all the reasons set forth above, I find that by solicitinggrievances, promising to remedy and actually remedying
those grievance during the course of the union organizing
campaign, Respondent has violated Section 8(a)(1) of the
Act. By creating and dominating the EIC, Respondent has
violated Section 8(a)(1) and (2) of the Act. These findings
of unfair labor practices by Respondent require sustaining
certain of the objections filed to the conduct of the election.
Accordingly, I sustain Objections 1, 2 (insofar as it pertains
to the issuance of a modified employee handbook), 4, 6, and
7. The conduct embraced by these objections seriously af-
fected the outcome of the election in a manner adverse to the
Union. Such conduct would justify overturning the election
and directing a second election, except that I believe that the
issuance of a bargaining order is the more appropriate rem-
edy for the reasons set out below.D. The Majority Status of the UnionIt was stipulated that as of the date of the demand for rec-ognition, a majority of Respondent's employees in the appro-
priate bargaining unit had signed authorization cards. Specifi-
cally, 30 of the 48 or 49 involved employees had signed
cards. Respondent contends that this stipulated fact does
equate to majority status for the Union because the cards
were not ``single purpose'' cards and improper representa-
tions about their purpose were made to the employees. It
cites the case of Nissan Research & Development, 296NLRB 598 (1989), in support of its contentions in this re- 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
gard. In Nissan, the Board refused to impose a bargainingorder based on a majority showing of authorization cards be-
cause, inter alia, the cards themselves were ambiguous as to
their purpose and card solicitors' statements to the employees
signing cards did not clear up the ambiguities.The card in Nissan was printed on both sides. One sidestated that the purpose of the card was to authorize represen-
tation for collective bargaining. The other side stated clearly
that the purpose of the card was to allow an NLRB election
to take place. The Board held that the language on the back
of the card qualified, if not negated, the language on the
front. Additionally, at the time of the signing of the cards,
the employees were told by solicitors that the only purpose
of the cards was to get an NLRB election.The authorization cards used in the involved campaign arepart of a small booklet that gives basic information about or-
ganizing a union. The card itself states on its face:REPRESENTATIONAUTHORIZATION
I hereby designate and authorize the United Food &Commercial Workers Union, Local 876, to represent
me for the purpose of collective bargaining, and here-
with withdraw any previous authorization given to any
other organization to represent me for the above men-
tioned purpose.The page in the booklet facing the card states in bold let-ters: ``The Card Check,'' ``No Initiation Fee ... No Dues

Until a Contract Is Signed.'' In smaller print, this page reads:When a majority of employees sign authorizationcards they are in a very strong position. A fair-minded
employer may then legally agree to a card check.This can be done after an impartial individual, cho-sen by the Union and the management, verifies that a
majority have authorized the union to represent them.
The employer may then recognize the union without the
necessity of a government conducted election.Thus the action of a majority can make it possibleto secure recognition of the union so that immediate ne-
gotiations will follow to obtain a union agreement. If
the employer refuses to agree to a card check, the Na-
tional Labor Relations Board regulations require signa-
tures from at least 30% of the employees before a se-cret ballot election can be held.I cannot imagine a clearer statement pointing out that thecards may be used to demand recognition and that such rec-
ognition may be granted upon a showing of the cards. It also
unequivocally states that the card's purpose is authorization
of the Union for representation. Thus, I agree with General
Counsel that the cards are ``single purpose'' cards and may
be properly used to determine majority status.At another point in the booklet, the NLRB's election proc-ess is explained and the use of the authorization cards in that
process explained. I do not believe that this explanation ei-
ther qualifies or negates the plain language of the card itself
or the express statement that the card may be used to de-
mand recognition.Union Representative Charrette testified that he told theemployees who took the cards that the cards could be usedin a demand for recognition and card check, an NLRB elec-tion, or as the basis for a bargaining order.Employee Linda Wojcik testified that she read the author-ization card and by signing the card she was asking for rep-
resentation by the Union. She was then asked, ``Did you be-
lieve that you were asking for a vote, also? That a vote beconducted concerning a Union?'' She answered, ``Well, yes,
that was. I mean, that's the understanding with it as well, be-
cause you have to have the cards to get a vote.''Employee Karen Lively testified on this subject, ``Theyhad the cards there and other informational brochures regard-
ing, you know, signing cards or whatever, and that by, you
knowÐthat, if you signed the cards and turned them in, that
all this information was confidential and that they would be
asking that the Union represent us, you know, in an orga-
nizing campaign.'' ``The card says on there, you know, that
you are asking that Union to represent you in an organizing
campaign.'' In response to the question of what she was told
by the union representatives, she answered, ``That the sign-
ing of the cards held you to no obligation to do anything;
that, you know, that you were interested or whatever in join-
ingÐin organizing.'' She was then asked if she were told
that signing the cards held her to no obligation at all and she
answered, ``correct.''Employee Maria Nixon was asked, ``Okay, Isn't it a factthat when you were given that (card) you were indicated that
there was noÐyou weren't being bound by anything when
you signed that card?'' She answered, ``correct.''Charrette denied making any representation that by signingthe cards the signer would not be obligated or bound by any-
thing. I accept his denial. There was no exploration of what
the witnesses meant by not being bound or obligated. Both
Lively and Wojcik testified that by signing the cards they
were asking the Union to represent them. It may be that the
language of the page facing the card stating, ``no initiation
fee ... no dues until a contract is signed,'' is the lack of

obligation to which the witnesses were referring. No other
evidence of any other representations made with respect to
the cards is in the record.I do not believe the equivocal testimony of the witnessesgiven above negates the unequivocal written language of the
cards or amounts to a direction to the signer to disregard the
written language, and thus find that the representations sup-
posedly made to these witnesses do not render their cards
improper for use in determining majority status. See Cum-berland Shoe Corp., 144 NLRB 1268 (1963); NLRB v. GisselPacking Co., 395 U.S. 575, 608 (1969); Fort Smith Outer-wear, 205 NLRB 592, 593 (1973); Times Wire & Cable Co.,280 NLRB 19, 33, 34 (1986); Medley Distilling Co., 187NLRB 84, 85 (1970). Accordingly, I find that the Union had
majority status on April 2, the date recognition was de-
manded.E. Is a Bargaining Order the Proper Remedy?In a case in many ways similar to the instant one, CamvacInternational, 288 NLRB 816, 822±823 (1988), the Boardstated:In determining whether a bargaining order is war-ranted to remedy the Respondent's misconduct in this
case, we apply the test set out in NLRB v. Gissel Pack-ing Co., 395 U. S. 575 (1969). There, the Court identi- 65RESEARCH FEDERAL CREDIT UNIONfied two categories of cases in which a bargaining orderwould be appropriate. The first involves ``exceptional
cases'' marked by unfair labor practices that are so
``outrageous'' and ``pervasive'' that traditional rem-
edies cannot erase their coercive effects with the result
that a fair election is rendered impossible. The second
category involves ``less extraordinary cases marked byless pervasive practices which nonetheless still have the
tendency to undermine majority strength and impede
the election processes.'' The Supreme Court stated that
in the latter situation a bargaining order should issue
when the Board finds that ``the possibility of erasing
the effects of past practices and of ensuring a fair elec-
tion ... by the use of traditional remedies, though

present, is slight and that employee sentiment once ex-
pressed through cards would, on balance, be better pro-
tected by a bargaining order.'' Id. at 613, 614±615. We
find that the Respondent's unfair labor practices fall
into at least the second category.On learning on June 26 that there was union activityat its plant, the Respondent immediately embarked on
an antiunion campaign designed to discourage its em-
ployees from supporting the Union. Within a month of
receiving the Union's demand for recognition, the Re-
spondent granted or announced three new benefits: a
new wage structure (under which most employees re-
ceived wage increases and no employee received less
pay), a revised disciplinary policy, and a profit-sharing
plan. Within another month, the Respondent granted a
new health club benefit and conducted an attitude sur-
vey among employees. The attitude survey solicited
employee grievances and, by a memorandum to em-
ployees dated 23 September, the Respondent promised
to review the survey and to try to make improvements
in areas in which there had been criticism. Furthermore,
at all material times, the Respondent discussed matters
relating to terms and conditions of employment with
the CEWC, an employee committee that the Respond-
ent unlawfully dominated and assisted. The above con-
duct by the Respondent was clearly a ``deliberately em-
barked upon ... course of action designed to convince

the employees that their demands would be met through
direct dealing with respondent and that union represen-
tation could in no way be advantageous to them. Obvi-
ously such conduct must, of necessity, have a strong
coercive effect on the employees' freedom of choice,
serving as it does to eliminate, by unlawful means and
tactics, the very reason for a union's existence.'' (Cit-
ing Teledyne Dental Products Corp., 210 NLRB 435(1974).) (Bargaining order found proper remedy for un-
lawful solicitation of grievances with promises of rec-
tification.)After noting some other actions of the Respondent, theBoard further stated:It is clear that the Respondent's unlawful conductstruck at the very heart of the employees' organiza-
tional efforts. The Respondent repeatedly suggested by
its actions that it was to the employees' advantage to
deal directly with the Respondent regarding improve-
ments in benefits and working conditions. Moreover,because it is not the Board's policy to require that un-lawfully granted benefits, such as those given by the
Respondent here, be rescinded, they are particularly
lasting in their effect on employees and difficult to
remedy by traditional means.The similarities between Camvac and the instant case areobvious. Respondent herein immediately launched an
antiunion campaign as soon as it learned of the organizing
activity. It aggressively and unlawfully solicited grievances
from virtually every involved employee, promised to remedythem or actually remedied them, thus removing the reasons
employees had sought out union representation. It unlawfully
established the EIC to facilitate direct dealing with employ-
ees on working conditions, thus supplanting the Union's role
for the future. I agree with General Counsel that the absence
of repressive activity by Respondent does not detract from
the necessity of a bargaining order in this case. The grant of
benefits and promise to remedy problems, especially as they
were the ones sought by Respondent's employees, virtually
eliminates the need for a union. Such conduct is certainly as
effective as an antiunion campaign as one marked by threats,
terminations and other repressive activity. As was the case
in Camvac, a bargaining order is the only appropriate remedybecause the chance of a fair rerun election is slight due to
the continuing effects of the unlawful conduct and the inef-
fectiveness of the usual remedies. The benefits remain and
serve as a constant reminder of how the employee's demands
were met. Camvac, supra; Teledyne Dental Products Corp.,supra; Eagle Material Handling of New Jersey, 224 NLRB1529 (1976). Accordingly, I will recommend that a bar-
gaining order issue against Respondent, retroactive to April
6, when Respondent embarked on its course of unlawful con-
duct with Morrison's solicitation of grievances. Additionally,
although the complaint does not allege that Respondent's re-
fusal to recognize and bargain with the Charging Party vio-
lated Section 8(a)(5), the issue of Respondent's bargaining
obligation was fully litigated and all the elements necessary
to prove a violation were established: a demand for and de-
clining of recognition, a petition for election and majority
status. I find that Respondent violated Section 8(a)(5) of the
Act as of April 6. Red Barn System, 224 NLRB 1586, 1587±1588 (1976).CONCLUSIONSOF
LAW1. Research Federal Credit Union is an employer engagedin commerce within the meaning of Section 2(6) and (7) of
the Act.2. Local 876, United Food and Commercial WorkersUnion, AFL±CIO±CLC is a labor organization within the
meaning of Section 2(5) of the Act.3. By creating, dominating, supporting, assisting, or inter-fering with the operation and administration of the employee
involvement team or committee, Respondent has engaged in
conduct violative of Section 8(a)(1) and (2) of the Act.4. By soliciting grievances from employees with the prom-ise that those grievances would be remedied, by promising,
announcing and granting benefits and improvements in terms
and conditions of employment to discourage and undermine
employees' support for the Union, and by threatening to
withdraw such granted benefits and improvements in the
event the employees selected the Union as their bargaining 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.representative, Respondent has engaged in conduct violativeof Section 8(a)(1) of the Act.5. Since on and after April 2, 1990, the Union has beendesignated as the exclusive representative for purposes of
collective bargaining by a majority of Respondent's employ-
ees in the following unit appropriate for the purposes of col-
lective bargaining within the meaning of Section 9(b) of the
Act:All full-time and regular part-time employees employedby the Respondent at its facilities located at 7415 Chi-
cago Road, Warren, Michigan, 180 S. Milford Road,
Milford, Michigan, and Suite 103, Fisher Building,
3011 W. Grand Boulevard, Detroit, Michigan; but ex-
cluding confidential employees, guards and supervisors
as defined in the Act.6. Since on or about April 6, 1990, and continuing there-after, Respondent has failed and refused to recognize and
bargain upon request with the Union and has established uni-
lateral changes with respect to terms and conditions of em-
ployment without consultation with the Union in violation of
Section 8(a)(1) and (5) of the Act.7. The unfair labor practices set forth above affect com-merce within the meaning of Section 2(6) and (7) of the Act.8. Objections l, 2 (insofar as it pertains to the issuance ofa modified employee handbook), 4, 6, and 7 as set out in the
consolidated complaint are sustained. All other objections as
set out therein are dismissed.THEREMEDYHaving found that Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-
tion 8(a)(1), (2), and (5) of the Act, it is recommended that
it be ordered to cease and desist therefrom, and take certain
affirmative action which is necessary to effectuate the poli-
cies of the Act.Having found that Respondent has created, dominated, andinterfered with the administration of the employee involve-
ment committee or team, and has contributed support and as-
sistance thereto, it is recommended that Respondent be or-
dered to cease and desist from such conduct, withdraw rec-
ognition from and completely disestablish the employee in-
volvement committee or team, as the representative of Re-
spondent's employees for the purposes of dealing with Re-
spondent concerning grievances, labor disputes, wages, rates
of pay, hours of employment, or other conditions of work.Having found that the Union represented an uncoercedmajority of Respondent's employees in a unit found appro-
priate for purposes of collective bargaining on April 2, 1990,
the day the Respondent received the Union's demand for rec-
ognition, and continued to enjoy majority support on April
6, 1990, when Respondent first began committing unfair
labor practices, it is recommended that a bargaining order
issue effective April 6, 1990, and that Respondent be order
to post an appropriate notice to employees.In the event that it is ultimately determined that a bar-gaining order is not warranted, having sustained certain seri-
ous objections to the election held May 24, 1990, it is rec-
ommended in that circumstance that the results of the elec-
tion be overturned and a second election directed.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Research Federal Credit Union, Warren,Milford, and Detroit, Michigan, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to recognize and bargain, on re-quest, in good faith with Local 876, United Food and Com-
mercial Workers Union, AFL±CIO±CLC as the exclusive
collective-bargaining representative of its employees in the
following appropriate unit:All full-time and regular part-time employees employedby the Respondent at its facilities located at 7415 Chi-
cago Road, Warren, Michigan, 180 S. Milford Road,
Milford, Michigan, and Suite 103, Fisher Building,
3011 W. Grand Boulevard, Detroit, Michigan; but ex-
cluding confidential employees, guards and supervisors
as defined in the Act.(b) Soliciting grievances from its employees with the im-plied or expressed promise that those grievances will be rem-
edied without a union.(c) Promising and/or granting benefits or improvements,such as the discharge of its chief operating executive, cre-
ation of a new teller position, promulgation of a new em-
ployee handbook, institution of management training pro-
grams for dealing with employees, establishment of benefits
for part-time employees, creation of the new position of ben-
efits coordinator, institution of a wage and benefits survey to
eliminate inequities and ensure fair wages and benefits for
employees, and establishment of a new performance review
procedure, or announcing such benefits or improvements in
order to discourage its employees from supporting the Union;
provided, however, that nothing contained herein shall be
construed as authorizing or requiring that Respondent to vary
or abandon any benefit previously conferred.(d) Creating, dominating, supporting, assisting, or inter-fering with the operation and administration of its employee
involvement committee or team or any other labor organiza-
tion.(e) Recognizing or in any like or related manner dealingwith its employee involvement committee or team or any re-
organization or successor thereof, as the collective-bargaining
representative of its employees in the unit found appropriate
above.(f) Unilaterally changing terms and conditions of employ-ment for its employees in the unit found appropriate without
consultation with the Union and without affording it an op-
portunity to bargain about such changes.(g) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act. 67RESEARCH FEDERAL CREDIT UNION7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Withdraw all recognition from its employee involve-ment committee or team as the representative of its employ-
ees in the unit found appropriate for the purpose of dealing
with its employee involvement committee or team con-
cerning grievances, labor disputes, wages, rates of pay, hours
of employment, or other conditions of work and completely
disestablish its employee involvement committee or team as
such representative; provided, however, that nothing in this
Order shall require the Respondent to vary or abandon any
benefits or improvements in working conditions established
as a result of its dealings with the employee involvement
committee or team, or to prejudice the assertion by its em-
ployees of any rights they may have derived as a result of
such dealings.(b) On request, recognize and bargain collectively withLocal 876, United Food and Commercial Workers Union,
AFL±CIO±CLC as the exclusive bargaining representative
from on and after April 6, 1990, with regard to wages, hours,
and other terms and conditions of employment for its em-
ployees in the unit found appropriate herein and, if an under-
standing is reached, embody such understanding in a signed
agreement.(c) Post at its Warren, Milford, and Detroit, Michigan fa-cilities copies of the attached notice marked ``Appendix.''7Copies of the notice, on forms provided by the Regional Di-
rector for Region 7, after being signed by Respondent's au-
thorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps shall
be taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
solicit grievances from our employees withthe implied or expressed promise that those grievances will
be remedied without a union.WEWILLNOT
promise or grant benefits or improvements,such as the discharge of our chief operating executive, cre-
ation of a new teller position, promulgation of a new em-
ployee handbook, institution of management training pro-
grams for dealing with employees, establishment of benefits
for part-time employees, creation of the new position of ben-
efits coordinator, institution of a wage and benefits survey toeliminate inequities and ensure fair wages and benefits foremployees, and establishment of a new performance review
procedure, or announcing such benefits or improvements in
order to discourage our employees from supporting the
Union; provided, however, that nothing contained herein
shall be construed as authorizing or requiring us to vary or
abandon any benefit previously conferred.WEWILLNOT
dominate, support, assist, or interfere withthe operation and administration of our employee involve-
ment committee or any other labor organization.WEWILLNOT
recognize or in any like or related mannerdeal with our employee involvement committee, or any reor-
ganization or successor thereof, as the collective-bargaining
representative of our employees in the appropriate bargaining
unit described below.WEWILLNOT
fail and refuse to recognize and bargainwith the Union as the exclusive bargaining representative of
our employees in the appropriate bargaining unit described
below.WEWILLNOT
make unilateral changes in terms and condi-tions of employment for our employees in the bargaining
unit described below without consultation with the Union
and without affording it an opportunity to bargain about such
changes.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of rights guaranteed
you by Section 7 of the Act.WEWILL
withdraw all recognition from our employee in-volvement committee as the representative of our employees
in the appropriate bargaining unit described below for the
purpose of dealing with our employee involvement com-
mittee concerning grievances, labor disputes, wages, rates of
pay, hours of employment, or other conditions of work and
completely disestablish our employee involvement committee
as such representative; provided, however, that nothing in the
Board's Order shall require us to vary or abandon any
wages, hours, or other benefits granted as a result of dealing
with our employee involvement committee, or to prejudice
the assertion by our employees of any rights they derived as
a result of such dealings.WEWILL
, on request, recognize and bargain collectivelywith Local 876, United Food and Commercial Workers
Union, AFL±CIO±CLC as the exclusive bargaining rep-
resentative from on and after April 6, 1990, of our employ-
ees in the appropriate bargaining unit with respect to wages,
hours, and other terms and conditions of employment and, if
an understanding is reached, embody such understanding in
a signed contract. The appropriate unit is:All full-time and regular part-time employees employedby us at our facilities located at 7415 Chicago Road,
Warren, Michigan, 180 S. Milford Road, Milford,
Michigan, and Suite 103, Fisher Building, 3011 W.
Grand Boulevard, Detroit, Michigan; but excluding con-
fidential employees, guards and supervisors as defined
in the Act.RESEARCHFEDERALCREDITUNION